Citation Nr: 1823264	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  12-07 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a skin disorder other than onychomycosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This claim was previously before the Board in December 2016 and November 2017, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Giving every reasonable doubt to the Veteran, his folliculitis is related to service.  


CONCLUSION OF LAW

The criteria for service connection for folliculitis have been met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."   However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran is seeking service connection for a skin disorder other than onychomycosis.  Service connection is in effect separately for onychomycosis.

The service treatment records show that in February 1966, the Veteran had a rash on the neck.  He was diagnosed with early folliculitis.  VA treatment records since the Veteran filed his claim in August 2012 contain diagnoses of skin disorders, including seborrheic dermatitis, xerosis, seborrheic keratosis, and contact dermatitis of the scalp.  In March 2014, VA treatment records note that the Veteran was followed for xerosis, tinea pedis, and folliculitis.  

The Veteran had a VA examination in July 2015 at which he was diagnosed with dermatitis or eczema.  It was noted that he had been prescribed a topical steroid by a VA dermatology clinic the prior year but that the treatment records did not indicate what the prescription was for.  The examiner opined that it was less likely than not that the skin condition was related to service because there was no active skin lesion and no active documentation from VA dermatology notes of a skin problem.  The Veteran was presumed to have eczema because of the topical steroids he was prescribed.  

In March 2017 the VA examiner wrote that a diagnosis and opinion regarding skin disorders other than onychomycosis would be speculative because there were no lesions at the VA examination.  The examiner wrote in a May 2017 examination report addendum that he was unclear what the question being posed was and that his attempt to seek clarification was unsuccessful.

At November 2017 VA treatment for chronic dryness of the scalp, the Veteran was noted to have been prescribed an HC 2.5 percent cream that he was not using due to concerns about skin thinning.  The Veteran said that his scalp was worse if he did not shampoo daily.

In December 2017, a VA examiner noted the in-service folliculitis and opined that it is at least as likely as not related to service.  In regards to seborrheic dermatitis, keratosis, or contact dermatitis, the examiner noted that there is no documentation of these conditions in the service records, and assuming that they are related to service would be speculative in the absence of current lesions.

Probative value is given to the December 2017 medical opinion because it was based on the in-service and post-service diagnoses related to folliculitis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Therefore, giving the benefit of the doubt to the Veteran, the Board finds that service connection for folliculitis is granted.  The record, including the medical evidence, does not show that skin disabilities other than onychomycosis and folliculitis are related to service.


ORDER

Service connection for folliculitis is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


